Title: Enclosure: Outline of Government Offices, 27 December 1801
From: Gallatin, Albert
To: Jefferson, Thomas


            
              
                 
                General Sketch of officers of Government
              
              
                First class—
                Paid out of monies which have come in the Treasury
              
              
                Second class—
                Collectors of public monies paid out of collection money
              
            
            First Class—
            
              
                
                  I. Civil department—paid by Treasury, as pr Schedule A
                  
                    
                      1– President & Vice President
                      2– Legislature
                      
                      3– Judiciary
                      4– Departments at seat of Government
                      5– Territories
                      6– General establishments
                    
                  
                
              
              II. Intercourse with foreign nations—heretofore paid by Depart. of State as pr Schedule B
              
                
                  1– Public ministers
                  2– Barbary Consuls
                  3– Other Consuls
                  4 & 5— British treaty
                  6– Agents for seamen
                
              
              III. Military establisht.—paid by War department Schedule C
              
                
                  1– Army
                  
                    
                      1. General Staff
                      2. Artillery
                      3. Infantry
                      4. Quarter master
                    
                  
                  2– Ordnance
                  
                    
                      1. Armouries
                      2. Military stores
                    
                  
                  3 Indian department
                
              
              IV. Naval estabt.—paid by Navy department Schedule D
              
                
                  1. Navy
                  
                    
                      1. Commd. officers & warrant do. attached to vessels in service
                      Do. do   to do. in ordinary
                      Do. retained but not in actual service
                    
                  

                  2– Navy agents
                  3– Superintendents navy yards & build. ships
                  4– Marines
                
              
            
            Second Class
            
              I. External revenues— settled at Treasury
              
                
                  1. Collectors
                  2. Naval officers
                  3. Surveyors
                  4. Inspectors
                  5. Guagers, measurers, weighers
                  6. Revenue cutters & barges
                
              
              II. Internal revenues— settled at Treasury
              
                
                  1. Supervisors
                  2. Inspectors–3 yet subsisting
                  3. Collectors
                  4. Auxiliary, including venders of stamps
                
              
              III. Direct tax—temporary— settled at Treasury
              
                
                  1. Assessment
                  
                    
                      1. Commissioners
                      2. Assessors
                      3. Surveyors
                    
                  
                  2. Collection
                  
                    
                      Supervisors & Inspectors as for int. taxes but addit. commission 
                      Collectors
                    
                  
                  
                
              
              IV. Lands— settled at Treasury
              
                
                  1. Registers
                  2. Receivers
                
              
              V. Postage— settled at Post Office general
              
                
                  Deputy post masters
                
              
            
            The Secretary of the Treasury will furnish the whole of the Second class—Postage excepted, and the Civil department of first class
            The IId Item of First Class vizt. Int. with for. nations to be furnished by Secy. of State
            
              
                The IIId do of
                Do
                vizt. Military
                establisht.—
                by Secy. of War
              
              
                The IVth do of
                Do
                vizt. Naval
                do.
                by Secy. of Navy
              
            
            The Vth Item of Second class viz Deputy Post masters by Post master General
            
              
                Note
                Contractors for provisions, clothing, cannon & small arms, military & naval stores, (timber for ships included) carrying the mail might make a third general class—
              
            
            Heads of Departments & their clerks included in “Civil departmt.” & will be returned by Secy. of Treasury.
          